department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b01 tl-n-5906-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp atl from associate chief_counsel passthroughs special industries subject leasing transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b c d tl-n-5906-00 e f g date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure country a region a issue sec_1 whether the transactions described below lack economic_substance alternatively whether the transactions described below should be recharacterized as a financing conclusion tl-n-5906-00 the transactions described below lack economic_substance and should not be respected alternatively the transactions described below should be recharacterized as a financing facts on date closing date a purportedly sold certain property property to a_trust b treated by taxpayer c as a grantor_trust in return for the payment of dollar_figure on the same date c b and a entered into an agreement lease agreement by which c b leased the property back to a for approximately years beginning in date and ending on date basic term the property is located and operated in country a by a a public authority of country a possession of the property remained at all times with a the parties also entered into a participation_agreement participation_agreement under which the parties agreed to enter into various contracts including the lease agreement and a loan agreement in order to effectuate the transaction the participation_agreement further defined certain rights and responsibilities of the parties such as warranties and security interests to fund the purported purchase of the property b borrowed dollar_figure from d which is percent owned by a loan d was granted a security_interest in the property in addition c transferred dollar_figure to b as an initial investment first investment b transferred these sums in the amount of dollar_figure to a for the purported purchase of the property on date on or about the same date c also paid dollar_figure in brokerage and advisory fees on date c transferred to a through b an additional dollar_figure as a second investment second investment in addition to these financial arrangements d and a entered into a swap agreement swap agreement under which fixed interest payment obligations were swapped for floating rate payment obligations the amount of the swap dollar_figure equaled the amount of the loan to b the amount due to a from d as a final swap payment dollar_figure also exactly equals the amount a must pay to b on date if the purchase option discussed below is elected the stated purpose of the swap agreement is to protect against the currency exchange risk resulting from the obligation to make payments in usd under the lease agreement c directed that all rental payments be paid directly to d under the terms of the lease agreement a is responsible for insurance premiums maintenance_expenses and property taxes at the end of the basic term a has the following options purchase the property for dollar_figure purchase option the purchase option would be paid in installments the first amount dollar_figure due on date includes tl-n-5906-00 the final rental payment the next four installments of dollar_figure are due_date date date and date respectively locate a replacement lessee to enter into a replacement lease replacement lease option to run from date until date the amount of the replacement lease rentals must be at least sufficient to pay in full the amounts of principal and interest scheduled to be payable under the terms of the loan return the property to c b and pay dollar_figure return option under the replacement lease option the choice of replacement lessee is restricted pursuant to the participation_agreement a must use reasonable efforts to obtain a replacement lessee that is a taxable entity and which will agree to use the property in its own e business or enter into a service_contract to provide services to one or more persons in their e businesses or enter into a sublease with a taxable entity or enter into a sublease of less than three years with sublessees that are tax exempt entities however if a cannot find such a replacement lessee then a may find any other replacement lessee satisfying the definition of the term as set forth in the participation_agreement provided that if a would have to make an inducement payment in order to obtain such a replacement lessee then a is not required to find a replacement lessee who meets the above stated requirements the definition of replacement lessee further restricts a’s choice a replacement lessee must be a person listed on schedule i of the participation_agreement one of four region a state f or one that meets all of the following criteria has net_worth greater than dollar_figure million has a credit rating for long term unsecured debt obligations of aa2 by moody’s or aa by s p unless such replacement lessee provides a credit enhancement or provides a guarantee of its obligations satisfactory to c is a e or an operating lessor is not a or a related_party to lessee for purposes of sec_168 and will not violate c’s credit restrictions or guidelines further if a elects the replacement lease option under the lease agreement b may make a preemptive election to require the return of the property and pay all amounts due to d if b exercises this preemptive option a would not be required to make the payment required under the return option g conducted an appraisal appraisal that concluded inter alia the remaining life of the property is years at the closing date the purchase option_price of dollar_figure is percent of the original cost of the property to b and the fair_market_value at the time the option can be exercised is dollar_figure which is percent of the original cost of the property to b the rents that would be required under the replacement lease option are equal to the anticipated fair market rental value of the property during the tl-n-5906-00 relevant period and a replacement lessee meeting the criteria set forth in the participation_agreement can be found based on these conclusions g further determined that it is reasonable that a will provide a replacement lessee rather than exercise the purchase option for federal tax purposes c claimed interest_expense deductions for its purported interest_expense attributable to the loan and depreciation_deductions on the property on its books c treated the transaction as a financing law and analysis you have asked whether these transactions should be respected for federal tax purposes for the reasons discussed below we agree with your conclusion that the transactions lack economic_substance economic_substance a in general to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir saba partnership v commissioner tcmemo_1999_359 acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm tl-n-5906-00 partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills was largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits moreover claims of pre-tax profit are not dispositive there has been some precedent that economic_substance for a lease transaction will be satisfied if there is some modicum of economic_substance which may mean some modicum of pretax profit see 752_f2d_89 4th cir tl-n-5906-00 84_tc_412 ndollar_figure in 912_f2d_736 4th cir the fourth circuit found that a leasing transaction was a sham in doing so it described a dollar_figure profit potential as minimal on an eight-year investment of dollar_figure the fourth circuit also found evidence of tax motivation in the offsetting obligations to pay rent and debt service the transaction also involved the use of related parties to avoid sec_465 under these facts the court found that the tax tail began to wag the dog hines f 2d pincite thus small profits on a lease transaction may be overlooked when tax considerations have taken over the transaction see also pacheco v commissioner tcmemo_1989_296 b application to sale-leaseback transactions an equipment_leasing transaction may be recognized for tax purposes even though it is motivated by some tax considerations however this does not mean such transactions cannot be challenged as shams 90_tc_1054 tax incentives provided by congress for equipment_leasing are designed to stimulate the formation of venture capital id quoting 85_tc_557 such incentives are not intended however to create a new economy consisting of paper transactions having no relationship to the real value of goods and services thus the mere presence of a valid business_enterprise at some levels of a transaction does not automatically entitle passive investors distant from day-to-day operations of the enterprise to the associated tax benefits id it is clear that whether a sale-leaseback is characterized as such for federal_income_tax purposes is not determined by the labels of the parties in 308_us_252 the supreme court held that taxation is concerned with substance and realities and formal written documents are not rigidly binding u s pincite in lazarus the taxpayer a department store had transferred legal_title to three buildings to a bank and then leased them back the court found that the transaction was in reality a loan and allowed the taxpayer depreciation on the buildings even though legal_title was held by the bank in 435_us_561 the supreme court set forth standards for determining when a sale-leaseback may be ignored as a sham holding that so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes id pincite in upholding the sale-leaseback in frank lyon the court rejected the government’s attempt to characterize it as a sham tl-n-5906-00 in frank lyon the frank lyon company’s company majority shareholder and board chairman also served on the board_of worthen bank bank the company invested dollar_figure of its own funds to acquire a new office building from the bank and lease it back to the bank for an initial term of years the company financed the remainder of the building with a fully recourse loan of dollar_figure obtained from an unrelated insurance_company the rent for the first years equaled the principal and interest payments that would amortize this loan the company also leased the land under the building from the bank for years the bank had the right to renew its lease of the building for eight additional 5-year intervals at a fixed rent making its total potential leasehold years long the bank had the option to purchase the building pincite years and at other points in the lease for the company’s investment plus compound interest pincite percent the bank also had the option to purchase the building at fair_market_value under certain conditions involving a transfer of the company’s interest under applicable federal and state law the bank was precluded from financing an office building of that magnitude for its own use however the state and federal regulators approved the sale leaseback so long as the bank had an option to purchase the property after years at a fixed price where another party owned the building the government argued that the sale leaseback should be disregarded as a sham in that the company was only acting as a conduit to forward rent payments to pay the mortgage and was doing so for a guaranteed return the government relied on lazarus but the court distinguished lazarus because it involved two rather than three parties the third party was necessary to the transaction in frank lyon because of the restrictions on borrowing imposed on the bank the court noted that other investors could have been substituted for the company with much the same result and the ultimate solution was not dictated by majority shareholder’s relationship to the bank the court found it significant that the bank could not legally own and finance its own building the court also emphasized that there was no simple device to peel away the form of the transaction and reveal another substance in this regard it was important that the company assumed recourse_liability in the debt because of this the company an ongoing enterprise had been exposed to real and substantial risk and reduced its own borrowing ability the court also noted the company’s liability on the ground lease which could extend beyond the building lease in addition the court also pointed out that the government was likely to lose little revenue if any as a result of the shape given the transaction that is n o deduction was created that is not either matched by an item_of_income or that would not have been available to one of the parties if the transaction had been arranged differently frank lyon u s pincite tl-n-5906-00 the government had argued that the purchase options allowed the bank to accumulate equity in the property over time however the court rejected this contention resting its conclusion on the factual finding of the district_court that the option prices represented fair estimates of market_value on applicable dates the court also noted that the company would be free to do with the building as it chose if the lease were not extended the court concluded that where there is a genuine multi-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties frank lyon u s pincite the present case is clearly distinguishable from frank lyon initially there is no legal barrier preventing a from owning the property itself in addition because a is a tax-exempt foreign_entity the expenses claimed would not be otherwise claimed by a united_states taxpayer see also 69_f3d_982 9th cir holding sale-leaseback was not a sham in part because the tax benefits would have existed for someone and were shifted to the taxpayer rather than created out of thin air further the decision in frank lyon rested strongly upon the risks including the recourse_debt incurred by the company such risks gave the company the significant attributes of a lessor no similar risks were incurred in the present case here the loans are subject_to defeasance and the risks as well as the potential gains from the transaction have been carefully collared to limit both potential loss and profit by c part of this restriction of risk is also the probability that the purchase option will be exercised by a and c will never come into possession of the property that this will never happen is also underscored by the possible limited use of the property that is no one but a may have any commercially reasonable use for it see revproc_76_30 1976_2_cb_752 modifying rev_proc 1975_1_cb_715 limited_use_property was not involved in frank lyon rice’s toyota world supra is a pivotal case in defining sham transactions under the rationale of frank lyon significant to the present case the fourth circuit affirmed that the tax_court in finding an equipment sale-leaseback a sham under the test formulated a transaction is a sham if it is not motivated by any economic purpose outside of tax considerations and it is without economic_substance because no real potential for profit exists tl-n-5906-00 in a sale-leaseback transaction those claiming tax benefits must generally show that they entered into the transactions motivated by a business_purpose sufficient to justify the form of transaction 91_tc_838 prager v commissioner tcmemo_1993_452 in considering economic_substance separately in a sale-leaseback case levy t c pincite found the following factors to be particularly significant the presence or absence of arm’s-length price negotiations 87_tc_983 affd 860_f2d_1075 3d cir see also 73_tc_1163 affd 673_f2d_1062 9th cir the relationship between the sales_price and fair_market_value 87_tc_970 helba v commissioner supra pincite7 the structure of the financing helba v commissioner supra pincite1 the degree of adherence to contractual terms helba v commissioner supra pincite and the reasonableness of the income and residual_value projections rice’s toyota world inc v commissioner t c pincite thus a minimal profit should not be conclusive in finding economic_substance or practical economic effects minimal or no profit has been held to be acceptable in highly risky circumstances where a chance for large profits also existed see 928_f2d_745 6th cir 915_f2d_832 2d cir however a minimal profit should conversely be less acceptable when a ceiling on profits from a transaction is all but certain more simply that the taxpayer is willing to accept minimal returns in a transaction with no more profit potential demonstrates that the transaction was tax motivated thus a minimal profit in an equipment_leasing transaction will not prevent the finding of a sham if tax considerations predominate see 912_f2d_736 4th cir prager v commissioner tcmemo_1993_452 c analysis in the present case the payments due during the basic term represent a circular cash_flow d and a entered into a swap agreement for dollar_figure d then lent this exact amount to b b in turn paid this amount plus the dollar_figure first investment to a as the purchase_price for the property the debt service that b owed on the loan from d is identical to the rental payments from a c instructed a to pay these sums to d directly d moreover has no possibility of profit on the loan thus all such funds represent a circular cash_flow as a result the offsetting and circular nature of the obligations eliminate any significant economic consequences of the transaction tl-n-5906-00 the different options at the end of the basic term do not present significant real economic risk to either party in date a has three options under the purchase option a must pay b dollar_figure the first installment is dollar_figure also on that date the amount of the swap payment that a is to receive from d is dollar_figure the next four installments due from a could be funded by amounts drawn from the investment of c’s first investment of dollar_figure and second investment of dollar_figure accordingly a can elect the purchase option at no additional cost merely by making book entries and turning over the proceeds from the first and second investment the appraisal indicates that the replacement option is most likely because the purchase option_price is dollar_figure at a time when the appraisal’s estimation of the fair_market_value of the property in date is dollar_figure this conclusion however is predicated on the assumption that the property could be rented for dollar_figure per year however dollar_figure is specified in the transaction documents as the rent under the replacement option because that is the amount needed to discharge the remaining debt on the property if the purchase option is not elected if dollar_figure truly represents the fair_market_value of the rentals of the property beginning in date then it also indicates that the property is more valuable at that point than the appraisal estimates on the other hand if this is excessive rent then no truly independent replacement lessee could be found at those rates moreover the assertion that the replacement option is most likely depends upon the accuracy of the appraisal and the assumption that c will not have a significant business incentive to retain possession of the property which it uses thus exercising the purchase option would be the logical choice a moreover is limited in its choice of a replacement lessee at a minimum if the replacement lessee is not one of the listed replacement lessees then the replacement lessee chosen must have a net_worth of more than dollar_figure million an aa2 or aa credit rating or be able to provide a guarantee or credit enhancement must be a railroad or an operating lessor and must meet other requirements of c a also can pay b dollar_figure and walk away from the property this is dollar_figure less than the purchase option but also requires that a relinquish the property even the appraisal concludes that this option is unlikely therefore this is not a realistic option accordingly the purchase option is the most likely choice under the purchase option the circular flow of money is complete and c’s only real out of pocket expenses represent fees paid to the accomodating parties we believe that we would prevail on the argument that deductions related to those circular payments should not be allowed even under the other options c’s economic consequences are limited to a de minimus range that does not have substance because the transactions lack the potential for any significant economic consequences the transactions lack economic_substance therefore the depreciation_deductions arising from the transaction should not be allowed tl-n-5906-00 interest deductions having concluded that the transactions lack economic_substance the next issue is the proper treatment of the interest_deduction the original loan of dollar_figure was an integral part of the transaction in general an interest_deduction that is part of a transaction that lacks economic_substance may be disallowed even if it arises on bona_fide debt see 364_f2d_734 2d cir there are however circumstances where a loan that is part of a transaction that lacks economic_substance is recognized see rice’s toyota world inc v commissioner supra the difference between the two scenarios is whether the loans are an integral part of the transaction that lacks economic_substance it is our opinion that the loans under the present facts are an integral part of the transaction in rice’s toyota world inc the taxpayer purchased a used computer from a leasing company by issuing a recourse note and two nonrecourse notes to the leasing company the taxpayer claimed accelerated_depreciation deductions based on its ownership of the computer and interest deductions for the payments on the notes the taxpayer paid off the recourse indebtedness which was dollar_figure in three years along with dollar_figure of interest the tax_court found that the transaction lacked economic_substance in conjunction with this determination the court found that because the transaction could be disregarded the taxpayer was not entitled to interest deductions the fourth circuit affirmed the tax court’s finding that the transaction lacked economic_substance however the fourth circuit reversed the tax court’s finding that the interest on the recourse indebtedness was not deductible a sham_transaction may contain elements whose form reflects economic_substance and whose normal_tax consequences may not therefore be disregarded rice’s toyota world inc f 2d pincite citing 77_tc_1221 the fourth circuit concludes that both the recourse indebtedness and the interest_paid upon it were genuine rice’s toyota world inc f 2d pincite thus section does not limit the deductibility of interest_expense depending upon the item purchased by the taxpayer id see also 88_tc_386 aff'd 868_f2d_851 6th cir in addition in lieber v commissioner tcmemo_1993_424 the commissioner challenged the taxpayers' deduction of interest on nonrecourse indebtedness incurred to enter a computer sale leaseback_transaction the tax_court found that the taxpayers lacked a profit objective in regard to the transaction and disallowed the other deductions however the court went on to find the indebtedness incurred to purchase the computer was genuine and allowed the interest_paid other cases have recognized the distinction between borrowings that are separable from the sham_transaction and those that are an integral part of the sham tl-n-5906-00 transaction acm partnership f 3d pincite arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 364_f2d_734 2d cir however is the primary precedent that disallows interest deductions in circumstances where there is no question that genuine loans were obtained in goldstein the taxpayer had won the irish sweepstakes to shelter her windfall she borrowed money from banks to purchase treasury securities that would yield a lower rate of interest than she would be paying to the banks the transaction only benefitted her because of the tax savings on prepaid_interest on the loans the second circuit found that the loans were genuine and recourse but affirmed the disallowance of the interest_expense the opinion emphasizes the tax court’s finding that the taxpayer’s sole purpose for entering into the transaction was to obtain an interest_deduction f 2d pincite goldstein holds that borrowing for such a purpose should not be recognized under sec_163 goldstein supra citing knetsch following goldstein a number of cases have disallowed interest deductions where they are an integral part of a transaction found to lack economic_substance see wexler v 31_f3d_117 3d cir cert_denied 115_sct_1251 affirming the disallowance of an interest_deduction in a repo transaction 94_tc_738 disallowing an interest_deduction in a repo transaction saba partnership v commissioner tcmemo_1999_359 disallowing expenses and losses in a similar transaction to acm partnership seykota v commissioner tcmemo_1991_541 distinguishing rice’s toyota world and disallowing interest_expense on a transaction which depended upon an up-front interest_deduction for its tax benefits in disallowing the interest_deduction in lee v commissioner tcmemo_1997_172 aff’d 155_f3d_584 2d cir the tax_court asserted that goldstein continues to apply to the narrower situation where a taxpayer enters into a borrowing transaction for no purpose other than to claim the deductions generated by that transaction itself lee t c m cch pincite in affirming the disallowance of the interest_deduction in lee the second circuit reasoned that to adopt petitioners’ reading would be to permit every shelter no matter how transparently sham to qualify for an interest_expense_deduction as long as the money used to finance the not-for-profit transactions involved were borrowed from a lender - any commercial bank would do -- that demanded repayment that result soundly criticized by the third circuit in wexler is contrary to the longstanding jurisprudence of sham shelters from knetsch on down tl-n-5906-00 lee f 3d pincite see also 113_tc_254 citing lee in disallowing interest incurred in a leveraged corporate- owned life_insurance program which was found to lack economic_substance the interest deductions at issue stem directly from the loan taken out by c through b and cannot be separated from the purported sale transactions relating to the property as such the loan was an integral part of the transactions and a deduction for the interest on the loan is not allowable under sec_163 sale v financing alternatively the transactions can be recast as a financing rather than as a sale of the property the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 whether a transaction is a sale is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 courts have considered the following factors relevant in determining whether the benefits_and_burdens_of_ownership passed whether the transaction was treated as a sale 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the notes were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 whether payments to the transferee corresponded to collections on the notes united surgical t c pincite town country t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_827 which party bore the risk of loss 426_f2d_115 6th cir cert_denied 400_us_827 and which party had the potential for gain united surgical t c pincite town country t c pincite although the potential for gain and amount of risk have been deemed the pivotal factors the overall concentration should lie on the economic_substance of the transaction 556_f2d_1107 ct_cl in the sale-leaseback context the tax_court has also considered the following factors as being relevant to determining whether a sale has occurred the existence of a useful_life of the property in excess of the leaseback term the existence of a purchase option at less than fair_market_value renewal rental at tl-n-5906-00 the end of the leaseback term set at fair market rent and the reasonable possibility that the purported owner of the property can recoup his investment in the property from the income producing potential and residual_value of the property 88_tc_702 citing 84_tc_412 87_tc_926 further the tax_court has found the taxpayer’s equity_interest as a percent of the purchase_price significant torres supra an analysis of the factors set forth above shows that d was a party to the transaction documents therefore it had notification of the transfer of notes moreover it does not appear that any restrictions were placed on a by c that would be inconsistent with a buyer-seller relationship c had the power of disposition at the closing date the property had a useful_life of years and the basic term was approximately years therefore there is a useful_life in excess of the basic term additionally the purchase option is purportedly more than fair_market_value rather than less other factors including those the tax_court has opined are most important however lead to the conclusion that if these transactions are found not to lack economic_substance they are properly characterized as a financing c treated the transaction on its books as a financing_arrangement the payments of rent correspond exactly to the collections on the note the renewal rental rate is set at the amount needed to pay off the loan rather than as an estimation of true market_value the first and second investments are the only portion of the funding for the transactions which does not stem from loan proceeds as noted earlier under the purchase option a must pay b dollar_figure after the first installment of the purchase option which has been pre-funded with the swap agreement the next four installments due from a could be funded by amounts drawn from the investment of c’s first investment of dollar_figure and second investment of dollar_figure therefore c b receives its first and second investments back in the circle of funding consequently both the first and second investments lack economic_substance revproc_75_21 c b provides guidelines for advance_ruling purposes in determining whether certain transactions purporting to be leases of property are leases for federal_income_tax purposes although the tax_court has referred to these guidelines in determining whether the benefits_and_burdens_of_ownership has passed see 87_tc_1417 they are not conclusive under revproc_75_21 the minimum equity_investment must be an equity_investment equal to at least percent of the cost of the property and the investment must remain equal to at least percent of the cost of the property throughout the lease_term the minimum investment includes only consideration paid and personal liability incurred by the lessor to purchase the property because first and second investment have no economic_substance c b does not meet the requirements of revproc_75_21 for minimum equity_investment tl-n-5906-00 and do not represent the required minimum investment accordingly c b does not in fact have a true equity_investment in the transaction under the most likely option the purchase option c has invested dollar_figure in order to receive dollar_figure in four installments in date a present_value calculation reveals that this is actually a loss of approximately dollar_figure dollars if a exercises the purchase option c will not have an interest in the property at the expiration of the basic term accordingly it is not reasonably possible for c to recoup its investment in this transaction because of these factors we believe that if the transactions do not lack economic_substance then under a benefits and burdens analysis they would be recast as a financing under this recharacterization all payments from c to a may be recast as a loan between c and a secured_by the property case development hazards and other considerations tl-n-5906-00 please call if you have any further questions associate chief_counsel passthroughs special industries by matthew lay assistant to the branch chief branch office of the associate chief_counsel passthroughs special industries
